Citation Nr: 0839014	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety reaction and 
depressive disorder.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 4, 1970 to 
July 18, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In August 2006, the veteran testified before an Acting 
Veterans Law Judge at a Travel Board hearing held at the New 
York RO.  The hearing transcript is associated with the 
claims folder.  Subsequently, this Acting Veterans Law Judge 
left the employ of the Board.  

In September 2008, the veteran was afforded a new hearing 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the New York RO.  The hearing transcript for 
the September 2008 hearing is also associated with the claims 
folder.

The issues of entitlement to service connection for hepatitis 
B and C are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the lay and medical evidence 
demonstrates that the veteran does not manifest a current 
right ankle disability that had its onset in service or is 
otherwise related to service.

2.  The preponderance of the lay and medical evidence 
demonstrates that a stressor productive of the veteran's PTSD 
was not incurred during active service.

3.  The preponderance of the lay and medical evidence 
demonstrates that the veteran's currently diagnosed 
psychiatric disorders were not manifest in service, that a 
psychosis was not manifest to a compensable degree within one 
year from service, and that the currently diagnosed 
psychiatric disorders first manifested many years after 
service are not shown to have a nexus to service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle condition is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(f), 3.6 (2008).

3.  Service connection for an acquired psychiatric disorder, 
to include depression and delusional behavior, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis and psychoses, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

II.  Factual summary

The veteran's service medical records (SMRs) show that she 
underwent her initial enlistment examination in July 1970.  
Notably, a Sergeant "B" was listed on the military 
organization leader.  No significant abnormalities were 
noted.  

Thereafter, the July 14, 1970, enlistment examination shows 
that the veteran was seen again on August 14, 1970, with a 
reported menstrual period (LMP) on July 1, 1970.  She denied 
a pregnancy, and reported a prior history of skipped periods.  
She underwent additional evaluations on September 3rd and 
4th, to evaluate her LMP.  It was eventually determined that 
she was not pregnant.  

On September 15, 1970, the veteran sought treatment for a 
"female" problem involving an inguinal rash.  She was 
treated with a heat rash lotion, powder and hygiene.  On 
October 1, 1970, the veteran sought treatment for 
gastroenteritis.  On October 16, 1970, the veteran sought 
treatment for athlete's feet and "swollen ankle."  She was 
treated with ankle wraps, and Desenex ointment and powder.

On November 25, 1970, the veteran presented to the emergency 
room with complaint of severe left lower quadrant (LLQ) 
tenderness with episodes of syncope.  On consultation, she 
reported a 2-3 year history of intermittent LLQ pain during 
the middle of her menstrual cycles.  She denied a past 
history of venereal disease (VD) or having had intercourse 
since entering the Air Force.  She was diagnosed with a 
trichomonas infection.

On December 2, 1970, a gynecological consultation noted that 
the veteran had not had intercourse for at least 3 months.  
She again noted recurrent mid cycle pain since age 15.  Her 
pelvic examination was normal except for trichomonas 
vaginitis.  On February 25, 1971, the veteran was seen 
requesting birth control pills.

On April 2, 1971, the veteran presented to the emergency room 
complaining of a "personal problem" otherwise referred to 
as "[m]any problems."  Examination was deferred pending a 
consultation.  On April 6, 1971, the veteran again presented 
to the emergency room in a hysterical state with 
hyperventilation and trembling.  She was given an impression 
of hyperventilation and acute anxiety reaction.  She was 
hospitalized for a three day period.

On August 2, 1971, the veteran sought treatment for a 
"[p]ersonal problem" described as discharge with dysuria.  
She was treated with antibiotics.  On October 7, 1971, the 
veteran sought treatment for a "personal problem" described 
as a late period.  She was having sexual relations.  On 
October 21, 1971, the veteran reported a history of a 
positive pregnancy test in August.

Thereafter, the veteran sought additional treatment for 
hyperventilation or "seizure" episodes from October to 
January 1972.  She described episodes of shaking with 
tingling and numbing sensation of her fingertips and around 
her mouth, dizziness and loss of her emotions.  She was noted 
to be upset about her mother's death the previous August.  
She was variously diagnosed with probable hysterical reaction 
(conversion reaction) with hyperventilation, depression, and 
anxiety reaction.  

Slight ankle swelling was noted on May 19, 1972.  On June 6, 
1972, the veteran complained of tiredness during the day with 
difficult sleep during the night.  She was given a diagnosis 
of insomnia of questionable etiology and treated with a trial 
of Dalmane.

The veteran's July 12, 1972 separation examination noted a 
history of dizziness, fainting spells and hyperventilation.  
Her physical examination did not detect any significant 
abnormalities.  The feet and lower extremities were normal.

Post-service, the first available medical evidence consists 
of private treatment records in 1989 for a seizure disorder.  
The veteran was found to have a right frontal osteoma 
requiring a craniotomy.  A 1990 medical record noted that she 
had a 5-year history of seizures with 2-year history of 
headache and dizziness.  She was noted to be an extremely 
poor historian.  Her diagnoses included status post right 
frontal craniotomy for osteoma and seizure disorder 
manifested by grand mal and complex partial seizures.  She 
was awarded disability benefits from the Social Security 
Administration (SSA) due to her seizure disorder effective 
April 1986.

In pertinent part, the veteran's VA clinical records reflect 
her treatment beginning in 2003.  An October 2003 visitation 
noted a history of psychiatric treatment in the 1970's when 
she learned of her husband's extramarital affair.  She 
recalled diagnoses of paranoid schizophrenia and/or major 
depressive disorder (MDD).  She had a history of drug use 
since age 30 with a 20-year history of crack/cocaine abuse.  
She had worked as a nurse's aid.  A January 2004 clinical 
visitation first noted a positive PTSD screen with the 
veteran endorsing being sexually abused in the military.

Thereafter, the veteran's VA clinical records include 
diagnostic impressions of alcohol and cocaine dependence, 
PTSD, recurrent MDD, organic mood disorder, depression, and 
peripheral neuropathy of the lower extremities (including 
burning and tingling of the feet).  In June 2004, her 
clinician noted the veteran's tendencies to "bring rather 
bizarre stories into group to share."  During a VA clinical 
visitation on February 3, 2005, the veteran reported a 
history of being raped 2 times in service.  One was by her 
recruiting officer.  The other individual was not identified.

On VA mental disorders examination in March 2005, the veteran 
described a chaotic childhood wherein she witnessed her 
father beating her mother and working in a chain gang.  She 
denied, however, being physically abused by her father.  She 
was raised by her grandmother.  She alleged that an Air Force 
recruiter took her and two or three other women to a hotel, 
sexually assaulted them, and told them not to report the 
assaults.  She recalled the recruiter's name, Sergeant "B," 
and indicated that she did not report the event.  The 
examiner noted that an October 1970 SMR described a 
trichomonas infection but no other indication of sexual 
trauma, and that her induction physical did not indicate any 
evidence of sexual trauma.  She recalled suffering from 
anxiety, a depressed mood and seizures while serving at Lowry 
and Plattsburgh AFB's.  The examiner indicated that she was 
noted to have received treatment for an acute anxiety 
reaction accompanied by hyperventilation.

Post-service, the veteran was married to a husband stationed 
in Thailand.  She moved to New York and worked several years 
at a nursing home.  She was hospitalized in the mid-1970's 
for what appeared to have been a major depressive episode 
with questionable psychosis after her husband left her.  She 
described a somewhat inconsistent history of her subsequent 
social and work history as well as substance abuse history.  
Following mental status examination, the examiner diagnosed 
depressive disorder not otherwise specified (NOS) and cocaine 
dependence in recent remission.  The examiner also provided 
the following opinion:

The veteran complains of sexual trauma 
perpetrated by a recruiting officer prior to her 
induction.  Her c-file does not contain 
supporting evidence of trauma, although she was 
treated for a trichomonas infection in 1970 
after complaining of intermittent abdominal pain 
(presence since the age of fifteen).  Her 
records do not indicate significant changes in 
functioning during her active service or a 
deterioration in work performance that might 
suggest sexual trauma.  Should evidence of 
sexual assault become available, however, the 
veteran should be examined for Posttraumatic 
Stress Disorder.  (Her current therapist at the 
VAMC of NORTHPORT has diagnosed the veteran with 
PTSD based on [the veteran's] account of being 
raped).  Such evidence would include any record 
of an Air Force recruiter named [B] and other 
veterans' complaints of being sexually 
mistreated by him.

The veteran's currently depressed mood, somatic 
complaints, and anxiety, are less likely than 
not related to the anxiety associated with 
seizure activity noted in her SMRs.  The veteran 
relates her current depression to her separation 
from her second husband and to ongoing health 
problems (primarily pain in her knees and legs).  
She does not, therefore, have a current medical 
condition that can be attributed to her claim of 
service connection for anxiety reaction.

The examiner otherwise stated that the veteran's currently 
diagnosed depressive disorder NOS and cocaine dependence were 
not likely related to the anxiety reaction noted in the SMRs.

On VA joints examination in March 2005, the veteran described 
the onset of heel and foot pain after getting caught in the 
snow in 1971.  She asserted that she required assistance in 
getting out of the snow, that her ankles become "frozen," 
and she had recurrent symptoms of right ankle give-way since 
that time.  She produced private medical records showing 
several surgical procedures to the left foot, and a plantar 
fasciotomy of the right foot in January 2002.  She was also 
treated for a twisting injury to the right ankle in October 
2002.  The x-ray examination was negative for fracture.  She 
currently complained of pain of the medial and lateral 
aspects of the right heel.  She further complained of flare-
ups of ankle and foot pain with extended walking.  Following 
examination, the examiner diagnosed chronic pain syndrome of 
the right ankle with minimal objective findings on clinical 
examination.  The examiner, upon consultation with the 
attending orthopedic physician, opined that it was less 
likely than not that the veteran's claimed right ankle 
condition was due to an inservice event.

Thereafter, a June 30, 2005 VA psychiatric consultation noted 
"Pt reports while being trained, pt alleges being raped at 
18 years of age by a person named SGT 'B' and a person named 
'S.'"  She also reported a history of hospitalization in her 
20's after having a complete nervous breakdown due to her 
mother's death and her first husband having left her.

In August 2006, the veteran testified that she first talked 
to another person about the alleged sexual trauma while 
obtaining VA treatment.  Her husband of 24 years testified 
that the veteran first informed him of the alleged sexual 
trauma incident on the day of the hearing.  

At the August 2008 hearing, the veteran's husband testified 
that he first found out about the veteran's alleged sexual 
trauma "four of five years" into their marriage.

III.  Right ankle

The veteran claims to manifest a current disability of the 
right ankle incurred during active service.  As noted by the 
VA examiner, the veteran's SMRs show treatment for a swollen 
ankle with ankle wrap in October 1970, and the presence of 
ankle swelling was noted in May 1972.  Her separation 
examination in July 1972, however, did not disclose a chronic 
right ankle disability.

Post-service, the record does not reflect any complaint or 
treatment for right ankle symptoms until many years after 
service.  The Board notes that the lapse of many years 
between separation from service and the first record of 
treatment for the current disorder is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

Nonetheless, the veteran was provided VA examination to 
determine whether the right ankle swelling symptoms noted in 
service have any relationship to her currently claimed right 
ankle disability.  The VA examiner in 2005, upon consultation 
with the attending VA orthopedic physician, found that it was 
less likely than not that her currently complained of right 
ankle symptoms were related to active service.  There is no 
competent medical evidence to the contrary.

The veteran claims a type of cold injury to her right ankle 
in service, and claims that post-service treatment for heel 
spurs, a fasciotomy and a recurring ganglion cyst are related 
to the right ankle symptoms noted in service. The veteran has 
occupational experience as a nurse's aid, but there is no 
evidence of record that she possesses the specialized 
training necessary to offer opinions relating to orthopedic 
disabilities.  On this record, the Board finds that her own 
self-diagnosis in this case holds no probative value as she 
is not competent to render a medical opinion on this issue.  
In any event, the medical evidence and opinion of record 
greatly outweighs her allegations.  

In summary, the preponderance of the lay and medical evidence 
demonstrates that the veteran does not manifest current 
residuals related to her ankle swelling in service.  The 
veteran's allegations of a cold injury in service with 
recurrent episodes of right give-way are not corroborated in 
the service and are not consistent with her post-service 
medical records or the 2005 VA examiner's opinion.  As 
addressed more fully below, the veteran is not deemed a 
reliable historian and her allegations are not deemed 
credible.  The claim, therefore, is denied.  The benefit of 
the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

IV.  PTSD

The veteran claims that she manifests PTSD as a result of 
sexual trauma inflicted upon her by a military recruiter two 
days before she was sworn into active duty.  She maintains 
that this incident should be deemed to have been incurred 
during active duty, as she was under authorized government 
travel to her place of active duty.  She denies a history of 
sexual relations prior to entering active duty, and points to 
in-service treatment for a sexually transmitted disease and 
episodes of hysteria as markers corroborating her claim of a 
sexual assault.

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f). 

In this case, the veteran's VA clinical records include 
diagnoses of PTSD supported by her allegation of sexual 
trauma inflicted by the military recruiter, otherwise 
referred to as military sexual trauma (MST).  For purposes of 
this decision, the Board will presume a current PTSD 
diagnosis.

The Board further notes that the veteran's alleged sexual 
trauma occurred two days prior to her official induction into 
active service.  For purposes of this decision, the Board 
will also assume that the alleged event occurred during 
active service, as defined by 38 U.S.C.A. § 101(21)(E).  This 
provision provides that active duty includes "authorized 
travel to and from such duty or service," although it is 
unclear as to whether this provision applies to pre-induction 
travel.  Cf. 38 C.F.R. § 3.6(b)(7) (continuing the definition 
of active service to include the travel period immediately 
following discharge or release from active service).  See 
generally Pacheco v. West, 12 Vet. App. 36, 38 (1998).

Thus, the dispositive issue for purposes of this decision is 
whether the veteran has provided credible supporting evidence 
that her claimed sexual trauma occurred.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353 (1998).  
However, the Court has held that the regulatory requirement 
for "credible supporting evidence" means that a claimant's 
testimony, or the medical opinion based upon post-service 
examination, alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

Examples of sexual trauma include rape, physical assault, 
domestic battering, robbery, mugging and stalking.  VA 
Adjudication and Procedure Manual M-21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D.  As sexual assault is an extremely 
personal and sensitive issue, VA recognizes that many 
incidents of personal assault are not officially reported, 
and that alternative forms of evidence relating to changes in 
behavior in service may indicate the presence of an in-
service stressor.  Id.  Examples of such behavior changes 
include:

(a) Visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or 
specific ailment;
(b) Sudden requests that the veteran's military 
occupational series or duty assignment be 
changed without other justification;
(c) Lay statements indicating increased use or 
abuse of leave without an apparent reason such 
as family obligations or family illness;
(d) Changes in performance and performance 
evaluations;
(e) Lay statements describing episodes of 
depression, panic attacks or anxiety but no 
identifiable reasons for the episodes;
(f) Increased or decreased use of prescription 
medications;
(g) Increased use of over-the-counter 
medications;
(h) Evidence of substance abuse such as alcohol 
or drugs;
(i) Increased disregard for military or 
civilian authority;
(j) Obsessive behavior such as overeating or 
undereating;
(k) Pregnancy tests around the time of the 
incident;
(l) Increased interest in tests for HIV or 
sexually transmitted diseases;
(m) Unexplained economic or social behavior 
changes;
(n) Treatment for physical injuries around the 
time of the claimed trauma but not reported as 
a result of the trauma; and
(o) Breakup of a primary relationship.

Id.

According to 38 C.F.R. § 3.304(f)(3), if a PTSD claim, as 
here, is based on a personal (including sexual) assault 
during service, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed 
Reg. 10,330-10,332 (March 7, 2002).  See also Patton v. West, 
12 Vet. App. 272 (1999) and YR v. West, 11 Vet. App. 393, 
398-99 (1998).

The Court in Patton stated that behavior changes (of the type 
now contemplated by 38 C.F.R. § 3.304(f)(3)) should be 
examined and clinically interpreted to determine whether they 
constitute evidence of, for example, "[v]isits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."  Since history has shown 
that it is not unusual for there to be an absence of military 
records documenting the events of which the veteran 
complains, evidence from sources other than the service 
records may corroborate an account of a stressor incident.

With consideration of the above, the Board finds that the 
veteran's allegation of sexual trauma by the military 
recruiter occurring approximately September 2, 1970, is not 
only non-corroborated, it is also not credible.

The veteran alleges that she initially failed an academic 
enlistment test for acceptance into the Air Force.  A 
military recruiter for the Air Force, "Sergeant B.," helped 
her get accepted in the Air Force.  She states that, on 
September 2, 1970, Sergeant B. drove her and two other women 
to Albany, New York wherein she went through "tests and 
physicals."  She reports that Sergeant B. took her and two 
other women to a hotel enroute to her swearing in ceremony.  
She alleges that Sergeant B. raped her and the other two 
women, telling her that she owed him a favor by helping her 
get accepted into the military.  She denies any pre-service 
history of sexual intercourse, and states that this event is 
corroborated by service medical records showing her treatment 
for a sexually transmitted disease and episodes of hysteria.

The veteran indicates that she never told anyone about this 
incident until many years after her discharge from service.  
She also indicates that she was not subject to supervision by 
Sergeant "B" during active service.  As such, this is not 
the type of case which could be potentially corroborated with 
reference to alternative documents such as requests for 
change of duty assignments, performance evaluations, and 
police reports.

It is fully conceded that the veteran was diagnosed with a 
trichomonas infection just over two months after the alleged 
sexual assault, and later obtained treatment for hysteria 
symptoms.  As such, VA did obtain medical opinion to 
determine whether her SMRs contained markers suggestive of a 
sexual assault.  This examiner found no indication of record 
that the veteran had been subjected to a sexual trauma.  
Additionally, the SMRs themselves show that the veteran was 
sexually active, and that her hysteria symptoms were not 
unexplained, but rather related to her reaction to her 
mother's death.

The Board notes that there is no competent medical evidence 
that the veteran manifested any physical or behavioral signs 
indicative of a personal assault having been committed upon 
the veteran as claimed.  Quite simply, there is no 
documentary and/or medical evidence of record corroborating 
the veteran's claimed sexual trauma perpetrated by a military 
recruiter enroute to her induction ceremony.

As such, the veteran's PTSD claim rises and falls upon the 
credibility of her assertions.  The Board has carefully 
reviewed the record and finds that the allegations provided 
by both the veteran and her husband are not credible.  

The veteran first alleges that her treatment for a sexually 
transmitted disease in service corroborates her claim of 
sexual trauma, as she denies having any sexual relations 
prior to service.  The Board notes that the veteran's SMRs 
clearly document an active sexual history in service.  The 
Board further notes that military examinations on September 
3rd and 4th disclosed no description of physical trauma, 
described by the veteran as bleeding with severe abdominal 
pain, which could corroborate the claimed rape on September 
2nd.  These examinations were initiated by an August 1970 
examination, prior to the alleged rape, which voiced concerns 
of the veteran possibly being pregnant.  A December 2, 1970 
gynecological consultation included her report of having had 
no intercourse for the last 3 months, rather than a denial 
any previous history of sexual intercourse.  All of the 
evidence, when viewed as a whole, calls into serious question 
as to when she first started having sexual relations and, 
thus, when she was first exposed to trichomonas vaginitis.  
This item, standing alone, is insufficient to corroborate her 
claim.

Additionally, the veteran's allegation of a sexual assault is 
inconsistent.  During a February 3, 2005 VA clinic 
consultation, the veteran reported being "raped 2 times in 
the Military."  Similarly, a June 30, 2005 VA psychiatric 
consultation noted "Pt reports while being trained, pt 
alleges being raped as 18 years of age by a person named SGT 
'B' and a person named 'S.'"  Notably, the veteran has never 
alleged an additional sexual assault by a different 
individual in any of her stressor statements or testimony 
before the Board.

Furthermore, in August 2006, the veteran testified that she 
first talked to another person about the alleged sexual 
trauma while obtaining VA treatment.  At that time, her 
husband of 24-years testified that the veteran first informed 
him of the alleged sexual trauma incident on the day of the 
hearing.  However, at the August 2008 hearing, the veteran's 
husband testified that he first found out about the veteran's 
alleged sexual trauma "four or five years" into their 
marriage.

Moreover, the veteran's private medical records note that the 
veteran is deemed an unreliable historian and, in June 2004, 
a VA clinician noted the veteran's tendencies to present 
"rather bizarre stories."  

In sum, the veteran's SMRs do not corroborate her claimed in-
service sexual assault.  In fact, a VA examiner upon review 
of the claims folder provides opinion that the veteran's SMRs 
do not indicate significant changes in her functioning or a 
deterioration in work performance that might suggest sexual 
trauma.  Furthermore, her physical examinations did not 
disclose any evidence of sexual trauma.  

The Board has considered the allegations from the veteran and 
her husband.  Overall, they provide inconsistent details as 
to her alleged sexual trauma and, as a whole, their 
allegations are not persuasive when viewed against the entire 
evidentiary record.  Accordingly, the Board finds that the 
preponderance of the lay and medical evidence demonstrates 
that a stressor productive of the veteran's PTSD was not 
incurred during active service.  The benefit of the doubt 
rule, therefore, does not apply.  Ortiz, 274 F. 3d. at 1365.

V.  An acquired psychiatric disorder

As noted above, the veteran's service medical records do 
reflect instances of treatment for anxiety symptoms with 
hyperventilation and seizure-like activity.  The record also 
reflects the veteran's report of post-service treatment for 
MDD with possible psychotic symptoms several years after her 
discharge from service, related to marital difficulties.

The Board is not competent to offer its own unsubstantiated 
medical conclusion as to whether the veteran's currently 
diagnosed psychiatric disorders first manifested in service 
and/or are related to event(s) in service.  The veteran, as a 
nurse's aid, is also not competent to offer such opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. § 3.159(a).  A VA examiner in March 2005 provided 
opinion that the veteran's current diagnoses of depressive 
disorder NOS and cocaine dependence are not likely related to 
the anxiety reaction noted in the SMRs.  There is no 
competent medical opinion to the contrary.  

The Board must find, therefore, that the preponderance of the 
lay and medical evidence demonstrates that the veteran's 
currently diagnosed psychiatric disorders were not manifest 
in service, that a psychosis was not manifest to a 
compensable degree within one year from service, and that the 
currently diagnosed psychiatric disorders, first manifested 
many years after service, are not shown to have a nexus to 
service.  The veteran's contentions have been considered, but 
are substantially outweighed by the March 2005 VA examiner's 
opinion and the absence of any competent medical evidence 
suggesting that her currently diagnosed acquired psychiatric 
disorders were first manifest in service and/or causally 
related to service.  The benefit of the doubt rule does not 
apply.  Ortiz, 274 F. 3d. at 1365.

VI.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A pre-adjudicatory RO letter dated February 2005 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate her claims as well as the relative 
developmental duties upon herself and VA in developing her 
claim.  A section entitled "What Do We Still Need from You" 
(emphasis original) advised her of multiple forms of evidence 
which may be capable of substantiating her claims.  This 
included a specific section notifying her to provide specific 
details of her personal trauma claimed as productive of PTSD, 
including reports of private physicians, Vet Center records, 
police reports or medical treatment records for assault or 
rape, and supporting statements from any individuals with 
whom she may have discussed the incident.  The RO provided an 
enclosure entitled "PTSD: Personal Assault."  She was 
further advised to send in any evidence in her possession 
that pertained to her claims.

In April 2005, the veteran returned her personal assault 
stressor letter to the RO.  The Board has carefully reviewed 
this document, and finds that this letter clearly satisfies 
the notice requirements identified in Patton and required by 
38 C.F.R. § 3.304(f)(3).

A post-adjudicatory RO letter dated November 2006 advised the 
veteran of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection for her claims be established.  The November 2006 
letter additionally advised her to submit any evidence in her 
possession that pertained to her claims.

Based upon the above, the Board finds that VA has complied 
with all VCAA content notice requirements applicable to the 
claims on appeal.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§§ 3.159(b) and 3.304(f)(3).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Patton, 12 Vet. App. 272 (1999).  To the extent 
that any timing deficiencies exist, they were cured with 
readjudication of the claims in the January 2008 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VA has a duty to assist the veteran in the development of her 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the veteran's service 
medical records, her VA clinical records of treatment and 
documents associated with her award of disability benefits 
with SSA.  As reflected by the record, the veteran has 
received medical treatment by various private providers of 
treatment and has submitted some of those records.  There are 
no outstanding requests for VA to obtain any additional 
private medical records for which she has both identified and 
authorized VA to obtain on her behalf.

It is a well-settled principle of law that VA's duty to 
assist is not a one-way street, and that a claimant cannot 
passively wait for assistance where his/her actions are 
essential in obtaining relevant evidence.  Wood v. Derwinski, 
1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  The RO's pre-adjudicatory VCAA notice advised her to 
submit her private treatment records directly, or to 
authorize VA to obtain such records on her behalf.  She was 
provided two VA Form 21-4142's to return to the RO 
authorizing VA to obtain records on her behalf.  She was 
specifically advised "It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency."  (emphasis 
original).  As such, there is no further duty for VA to 
assist the veteran in obtaining private treatment records 
which may be relevant to her claims.

The RO has not obtained the veteran's service personnel 
records in connection with her PTSD claim.  The Board notes 
that there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
just prior to service was ever reported or that it was 
otherwise reduced to writing.  In fact, the veteran has 
denied telling anyone of this incident until many years after 
her discharge from service.  Consequently, there are no 
formal records, such as police reports, court martial records 
or medical records, of the incident which could be obtained.  
She has not alleged any requests for reassignment due to the 
incident or deterioration of her performance in service.  No 
further benefit would accrue to the veteran in VA obtaining 
her personnel records on her behalf.  

The Board further notes that VA obtained medical examination 
and opinion as necessary to decide the claims which the Board 
is deciding.  VA examinations in March 2005 provided opinion 
that the veteran's claimed right ankle and acquired 
psychiatric disorders were less likely than not incurred 
during active service.  Additionally, the VA examiner 
provided opinion that the veteran's SMRs did not demonstrate 
any markers indicative of a personal assault.  There is no 
competent medical evidence to the contrary.  As such, further 
medical examination or opinion is not necessary as the 
evidence of record is sufficient to decide the claims.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that VA can obtain without 
cooperation of the veteran.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right ankle condition is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran claims that she manifests hepatitis B and C 
resulting from blood donations during active service.  A May 
1972 service medical record included the veteran's report 
that she was found HAA + when donating blood during the 
previous week.  She was unaware of a prior history of 
hepatitis or recent exposure.  Her post-service medical 
records reflect diagnoses of hepatitis B and C many years 
after service.  

The Board is not competent to offer its own unsubstantiated 
medical conclusion as to whether the veteran's blood donation 
in service is causally related to the currently diagnosed 
hepatitis B or C.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore, the Board finds that medical 
examination and opinion is necessary to decide these claims.  
38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded appropriate 
VA examination to determine the nature and 
etiology of her diagnosed hepatitis B and C.  
The claims folder should be made available to 
the examiner.  All necessary tests and 
laboratory studies should be performed to 
confirm current diagnoses of hepatitis B and C, 
as deemed advisable.  The examiner should be 
requested to identify in the examination report 
all of the veteran's potential risk factors for 
contracting both forms of hepatitis.  

Following examination and review of the claims 
folder, the examiner should be requested to 
provide opinion as to whether it is at least as 
likely as not (50 percent probability or more) 
that the veteran's hepatitis B and/or C either 
first manifested in service or results from an 
in-service risk factor?

To the extent possible, the examiner should 
explain which of the reported hepatitis risk 
factors, if any, is the most likely cause of the 
veteran's hepatitis B and C.  The examiner must 
discuss the significance of the May 19, 1972 
service medical record wherein she reported 
being found HAA + when donating blood during the 
previous week and the follow-up testing during 
service.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should include a 
complete explanation with his or her opinion, 
based on findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinions, the examination report should so 
state.

2.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any determination remains 
adverse, the RO should furnish the veteran and 
her representative a supplemental statement of 
the case and allow the applicable period of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


